Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Applicant’s response of 06/03/2021 has been entered in the record and considered.  With respect to the rejection claims 1-2, 6, 8, 12-13 and 17 under 35 USC 103 are withdrawn in view of applicants’ amendments. The following new rejection to claims 1-2 and 12-13 are made under 35 USC 103 (a). With respect to the rejection claims 1-2, 6, 8, 12-13 and 17 under 35 USC 112(b) are withdrawn in view of applicants’ amendments.  Claims 1-2, 6, 8, 12-13 and 17 are under consideration.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 1 is rejected under 35 U.S.C. 103 as being unpatentable over U.S. PGPub 2015/0035431 to Lee et al. (Lee ‘431).
Regarding independent claim 1, Lee ‘431 discloses a display device (Fig. 3 and ¶0034), comprising:
an organic light-emitting device (Fig. 3: 13 and ¶0037);
a plurality of organic layers (Fig. 3: 15 and 17; ¶49-56) stacked on the organic light-emitting device, the plurality of organic layers comprising an organic insulating material (¶0049-0056); and
a metal oxide infiltrated layer (Fig. 3: 17 and ¶0054; the term “infiltrated” is presently considered to be within or a part of the organic layer 17) which is a part of at least one target organic layer (17 such as organometallic compound; it is noted that ¶0054 discloses that adhesion promoting layer 17 may include at least one of a metal oxide and an organometallic compound) selected from the plurality of organic layers (15 and 17), the metal oxide infiltrated layer including a metal oxide diffused and infiltrated into an exposed surface of the at least one target organic layer according to a sequential vapor deposition method. Lee further discloses that the metal oxide infiltrated layer (part of layer 17) including a metal oxide diffused and infiltrated into an exposed surface of the at least one target organic layer. It is noted that organic layer 17 that include the metal oxide layer considered sufficient to meet the broadest reasonable interpretation of the label “diffused and infiltrated into as exposed surface” at least insofar as the layer 17 can promotes the adhesion of the organic layer 15 that is under layer 17. 
Lee is silent with respect to the specific provision that “the metal oxide infiltrated layer including a metal oxide diffused and infiltrated into an exposed surface of the at least one target organic layer according to a sequential vapor deposition method.”

However, this particular “the metal oxide infiltrated layer including a metal oxide diffused and infiltrated into an exposed surface of the at least one target organic layer according to a sequential vapor deposition method" (the instant product-by-process is given limited patentable weight to the extent it imparts a further positive claimed; in the instant case the structure of Ishii as previously modified has sufficient structure to be consistent with and meet the recited product-by-process method step).
Thus, the recited “the metal oxide infiltrated layer including a metal oxide diffused and infiltrated into an exposed surface of the at least one target organic layer according to a sequential vapor deposition method” is a process step of a product-by-process claim. Such method step(s) are not considered to render an old apparatus patentable where the prior art teaches a product that appears to be the same as, or an obvious variant of, the product set forth in a product-by-process claim although produced by a different process. That is even though product-by-process claims are limited by and defined by the process, the determination of patentability of the claims is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior art product was made by a different process. See MPEP § 2113. In this regard, both claimed products and the prior art products would have been the same or substantially the same.
Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Lee ‘431 in view of US PGPub 2015/0144930 to Kim and further in view of US PGPub 2015/0102324 to Lee (Lee ‘324).
Regarding claim 2, Lee ‘431 disclose all of the limitations of claim 1 from which this claim depends.
Lee ‘431 fails to discloses wherein the plurality of organic layers comprise: a base organic layer serving as a substrate, an insulation organic layer of a thin film transistor that is connected to the organic light- emitting device, and an encapsulation organic layer on a second side of the organic light-emitting device, which is opposite to a first side of the organic light-emitting device where the base organic layer is located, wherein the encapsulation organic layer covers the organic light-emitting device.
Kim discloses wherein the plurality of organic layers comprise:
a base layer (Fig. 2: 110) serving as a substrate (110), an insulation organic layer (Fig. 2: 140, 160 and 180) of a thin film transistor (Fig. 2: 10)that is connected to the organic light-emitting device (70), and 
an encapsulation organic layer (Fig. 2: 211) on a second side of the organic light-emitting device (70), which is opposite to a first side of the organic light-emitting device (70) where the base layer (110) is located,
wherein the encapsulation organic layer (211) covers the organic light-emitting device (70).
Kim fails to explicitly disclose a base organic layer.
Lee ‘324 teaches a base organic layer (Fig. 1: 10 and ¶0027).
.
Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over U.S. PGPub 2015/0035431 to Lee et al. (Lee ‘431) in view of U.S. PGPub 2005/0003655 to Cathey et al. (Cathey).
Regarding independent claim 12, Lee ‘431 discloses a method of manufacturing a display device (Fig. 3 and ¶0034), the method comprising:
stacking a plurality of organic layers (Fig. 3: 15 and 17; ¶49-56) stacked on the organic light-emitting device (Fig. 3: 13 and ¶0037), the plurality of organic layers comprising an organic insulating material (¶0049-0056); and
forming a metal oxide infiltrated layer (Fig. 3: 17 and ¶0054; the term “infiltrated” is presently considered to be within or a part of the organic layer 17) as a part of at least one target organic layer (organic layer 17 is organometallic compound; it is noted that ¶0054 discloses that adhesion promoting layer 17 may include at least one of a metal oxide and an organometallic compound) selected from the plurality of organic layers (15 and 17). 
Lee ‘431 fails to explicitly disclose utilizing a sequential vapor deposition method and the metal oxide diffused and infiltrated into an exposed surface of the at least one target organic layer accordinq to the sequential vapor deposition method.
It was well known in the art to form organic layers by sequential vapor deposition method (MPEP §2144.03) and it would have been obvious to one of ordinary skill in the art to 
Cathey teaches the metal oxide diffused and infiltrated into an exposed surface of the at least one target organic layer (¶0022 considered sufficient to meet the broadest reasonable interpretation of the label “the metal oxide infiltrated layer including a metal oxide infiltrated into a minute empty space of the target organic layer” at least insofar the metal is used as a source gas to form a metal oxide film; this is considered substantially analogous to applicant’s own process of forming a metal oxide).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to have provided the formation of the metal oxide of Lee with a formation process of the metal oxide as taught by Cathey in order to form a metal oxide by vaporizing metal as a source gas (¶0022).
Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Lee ‘431 and Cathey in view of U.S. PGPub 2015/0144930 to Kim et al. (Kim) and further in view of US PGPub 2015/0102324 to Lee (Lee ‘324).
Regarding claim 13, Lee ‘431 disclose all of the limitations of claim 1 from which this claim depends.
Lee ‘431 as previously modified fails to discloses wherein the plurality of organic layers comprise: a base organic layer serving as a substrate, an insulation organic layer of a thin film transistor that is connected to the organic light- emitting device, and an encapsulation organic layer on a second side of the organic light-emitting device, which is opposite to a first side of the 
Kim discloses wherein the plurality of organic layers comprise:
a base layer (Fig. 2: 110) serving as a substrate (110), an insulation organic layer (Fig. 2: 140, 160 and 180) of a thin film transistor (Fig. 2: 10)that is connected to the organic light-emitting device (70), and 
an encapsulation organic layer (Fig. 2: 211) on a second side of the organic light-emitting device (70), which is opposite to a first side of the organic light-emitting device (70) where the base layer (110) is located,
wherein the encapsulation organic layer (211) covers the organic light-emitting device (70).
Kim fails to explicitly disclose a base organic layer.
Lee ‘324 teaches a base organic layer (Fig. 1: 10 and ¶0027).
It would have been obvious to one of ordinary skill in the art at the time of the invention to have provided the thin film transistor and the organic light-emitting device of Kim with a base organic layer as taught by Lee in order to form the organic light emitting diode on a base organic layer so the light that is emitted from the organic light emitting diode is discharged through the flexible base organic layer (¶0027).
Allowable Subject Matter
Claims 6, 8 and 17 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.


The following is a statement of reasons for the indication of allowable subject matter:  Claim 6 recites:
wherein the thin film transistor comprises: an active layer disposed on the base organic layer, a gate insulating layer covering the active layer, a gate electrode disposed on the gate insulating layer and facing the active layer, an interlayer insulating layer covering the gate electrode, a source electrode and a drain electrode disposed on the interlayer insulating layer to be respectively connected to different portions of the active layer, and a via layer covering the source electrode and the drain electrode, and wherein the insulation organic layer comprises the gate insulating layer, the interlayer insulating layer, and the via layer.
Claim 17 recites:
wherein the thin film transistor comprises: an active layer disposed on the base organic layer, a gate insulating layer covering the active layer, a gate electrode disposed on the gate insulating layer and facing the active layer, an interlayer insulating layer covering the gate electrode, a source electrode and a drain electrode disposed on the interlayer insulating layer to be respectively connected to different portions of the active layer, and a via layer covering the source electrode and the drain electrode, wherein the metal oxide infiltrated layer is formed as a part of the interlayer insulating layer.
The above recitations, interpreted in combination with all other limitations of the claim and all limitations of any claims they depend from, is not taught or rendered obvious by the prior art of record and are indicated as allowable subject matter.


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHSEN AHMADI whose telephone number is (571)272-5062.  The examiner can normally be reached on M-F: 9:00am-5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William F Kraig can be reached on 571-272-8660.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.





/MOHSEN AHMADI/Primary Examiner, Art Unit 2896